                             UNITED STAES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION

United States of America

                Plaintiff,                              Case No. 1:17cr145

                v.                                      Judge Michael R. Barrett

Curtis Joash,

                Defendant.

                                         ORDER

       This matter came on for consideration of Defendant’s Motion to Dismiss Count

One of the Superseding Indictment for Failure to State an Offense (Doc. 45);

Defendant’s Motion to Strike Surplusage (Doc. 46); the United States’ consolidated

Response in Opposition (Doc. 47); and Defendant’s Reply to Response (Doc. 48).

       Defendant seeks to dismiss the wire fraud count or strike information related to

the wire fraud count from the Superseding Indictment. Defendant’s argument, as

relates to his Motion to Dismiss, is essentially that he did not cause the Social Security

Administration to wire to him the funds he is alleged to have purloined.   The statute at

issue in this case reads as follows:

       Whoever, having devised or intending to devise any scheme or artifice to
       defraud, or for obtaining money or property by means of false or fraudulent
       pretenses, representations, or promises, transmits or causes to be
       transmitted by means of wire, radio, or television communication in
       interstate or foreign commerce, any writings, signs, signals, pictures, or
       sounds for the purpose of executing such scheme or artifice, shall be fined
       under this title or imprisoned not more than 20 years, or both.

18 U.S.C. § 1343. A conviction for mail fraud requires proof of the following three

elements:
       (1) devising or intending to devise a scheme to defraud (or to perform
       specified fraudulent acts);

       (2) involving a use of the mails; and

       (3) for the purpose of executing the scheme or attempting to do so.

United States v. Frost, 125 F.3d 346, 354 (1997). The Superseding Indictment reads as

follows:

       On or about February 3, 2017, in the Southern District of Ohio and
       elsewhere, the defendant, CURTIS JOASH, for the purpose of executing
       the scheme described above, knowingly did transmit and cause to be
       transmitted in interstate commerce, by means of wire communications,
       certain signs, signals, pictures and sounds, that is; a direct deposit of
       approximately $730 of Social Security benefits on or about February 3, 2017
       into PNC Bank account number xx-xxxx-1353. In violation of 18 U.S.C. §
       1343.

The Superseding Indictment alerted Defendant to the charges against him. The

Superseding Indictment states the offense. Whether the Government can sustain its

burden of demonstrating beyond a reasonable doubt that the defendant did commit did

in fact commit this offense is a matter for another day. As the Sixth Circuit has

explained:

       A defendant may commit mail fraud even if he personally has not used the
       mails. See United States v. Griffith, 17 F.3d 865, 874 (6th Cir.1994). A mail
       fraud conviction requires only a showing that the defendant acted with
       knowledge that use of the mails would follow in the ordinary course of
       business, or that a reasonable person would have foreseen use of the mails.
       See Oldfield, 859 F.2d at 400. Accordingly, the government does not have
       to show that the defendant actually intended to cause the mails to be used.
       See id. Further, “[t]he mailings may be innocent or even legally necessary.”
       Id. (quoting United States v. DeCastris, 798 F.2d 261, 263 (7th Cir.1986)).
       “In sum, the ‘mailing need only be closely related to the scheme and
       reasonably foreseeable as a result of the defendant's actions.’” Id. (quoting
       United States v. Silvano, 812 F.2d 754, 760 (1st Cir.1987)).

United States v. Frost, 125 F.3d 346, 354 (6th Cir. 1997).
       At this time, the Superseding Indictment is sufficient and charges conduct which

could result in a violation of 18 U.S.C. § 1343. This Court does not read the indictment

to the jury. The elements of the offense will be set forth in the jury instructions.

       Therefore, the Court DENIES the Motion to Dismiss Count One of the

Superseding Indictment for Failure to State an Offense (Doc. 45) and the Motion to

Strike Surplusage (Doc. 46) but will preserve for trial any defense motions in limine and

deal with them when issues are presented.

       IT IS SO ORDERED.


                                                      s/Michael R. Barrett             _
                                                  Michael R. Barrett, Judge
                                                  United States District Court
